An allegation in a petition, in a proceeding such as this, that the petitioner is a creditor of the estate, does not in and of itself suffice to establish the petitioner’s right to maintain the proceeding as a creditor. The status of a “ creditor ” is not the same as that of a “person interested in the estate.” (Cf. Surrogate’s Ct. Act, § 314, subds. 3, 10; see Matter of Leahy, 184 Misc. 250.) The learned Surrogate should have conducted a hearing and determined, upon evidence there adduced, whether the petitioner was a creditor prima facie. (Matter of Scheftel, 150 Misc. 3; see Matter of Ahrens, 270 App. Div. 1038.) Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.